DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 6, 8, 9, 11, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al (US 2013/0205723 A1) in view of Geib et al (US 5,865,673) and further in view of Matsumoto (US 2012/0012437 A1).
.
 
a self-service coin processing machine (510), as illustrated in figures 10-15, for example, comprising: a housing, noting that figures 10-15 illustrate the outline of a housing, with a coin input area, i.e., coin input region (514) as illustrated in figure 13, configured to receive coins;
a plurality of coin receptacles (900, 902), as illustrated in figure 15, removably positioned inside the housing and configured to receive and store processed coins, as mentioned at paragraph 155, first sentence, the plurality of coin receptacles including a plurality of coin recycling receptacles (900), as mentioned at paragraph 155, and a plurality of coin-depositing receptacles, i.e., coin storage bin (902), which only accepts coins, but does not dispense them, as mentioned at paragraph 158, [w]hen a secure coin recycling cassette, 900 reaches its limit, or reaches a pre-defined fill level, additional coins of the denomination processed by the coin processing module 500 (overflow) are routed to a coin storage bin 902, coin bag (not shown) or mixed-coin coin recycling cassette 900”,
wherein the plurality of coin-recycling receptacles (900) comprises a plurality of handheld coin totes removably stowed inside the housing, as illustrated in figures 15 and 16, for example, noting that they are removable and store coins, and noting that coin recycling receptacles (900) both accept coins and dispense coins, as mentioned at paragraph 155, i.e., “five secure, removable coin recycling cassettes 900, identified by reference numeral SC1-SC5, are disposed to receive coins output from respective ones of the intermediate coin holding areas I1-I4…, output by one or more actuators 550 disposed downstream of the coin processing module 500”, and as mentioned at  and
wherein each coin tote (900) of the plurality of handheld coin totes (900) includes a tote lid, i.e., “actuatable members” as mentioned in paragraph 167, second sentence, operable to open upon insertion of the coin tote in the housing and close upon removal of the coin tote (900) from the housing, as mentioned in paragraph 167, first sentence, i.e., “to simplify insertion and removal of the secure coin recycling cassette 900 from the machines or devices to which they are attached, the openings 880, 881 are optionally configured to automatically close prior to removal from a device in which or on which the secure coin recycling cassette 900 is removably installed in or on a device in which the secure coin recycling cassette 900 is placed in service”;
a coin processing unit, i.e., coin processing module (500), as illustrated in figure 15, configured to receive coins from the coin input area, i.e., coin input region (514), process the coins, and output the processed coins through coin exit stations, as mentioned at paragraph 110, second to last sentence, i.e., “the sorting head 612 includes a plurality of coin directing channels (also referred to herein as “shaped regions” or “exit channels”) for manipulating the movement of coins from an entry area to a plurality of exit stations where the coins are discharged from the coin processing unit 600”.
Regarding Claim 3, Blake does not expressly teach
a plurality of automated coin chutes each having a chute body defining an input passage coupled to coin-recycling and coin-depositing output passages, each of the automated coin chutes including a movable diverter plate configured to selectively transition between a first position, whereby coins received by the input passage from a respective one of the exit stations are redirected through the coin-recycling output passage to a respective one of the coin-recycling receptacles, and a second position, whereby coins received by the input passage from the respective one of the exit stations are redirected through the coin-depositing output passage to a respective one of the coin-depositing receptacles.
Regarding Claim 3, Blake does not expressly teach, but Geib teaches
a plurality of automated coin chutes (51-59) each having a chute body defining an input passage, i.e., the end near exit channels (41-49), as mentioned at col. 4, line 66-col. 5, line 9 and as illustrated at figures 10a-10d, coupled to coin-recycling and coin depositing output passages, as illustrated in figures 11a, 11b and 13 and as mentioned at col. 12, lines 8-21, each of the automated coin chutes (51-59) including a movable diverter plate (136, 156), as illustrated in figures 10a-10d, 11a, 11b and 13, configured to selectively transition between a first position, i.e. as illustrated in figure 11a, noting diverter plate (156) in phantom, whereby coins received by the input passage from a respective one of the exit stations, noting that each exit channel is associated with an exit station of the disk type coin processing unit, as illustrated in figures 1-7, by the input passage (of coin chutes (51-59), are redirected through the coin-recycling output passage (148b) to a respective one of the coin-recycling receptacles (262), and a second position, i.e., as illustrated in figure 11a, noting diverter plate (156) in solid, whereby coins received by the input passage, i.e., the end near exit channels (41-49), from the respective one of the exit stations are redirected through the coin-depositing output passage (148a) to a respective one of the coin-depositing receptacles (260).
Regarding Claim 3, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a plurality of automated coin chutes as taught by Geib in Blake’s currency processing system for the purpose of enabling an extremely high speed coin sorter to have “a high degree of accuracy”, as mentioned at col. 1, lines 57-60, by “having a guiding mechanism that switches the flow of coins between two bags (of coins)”, as mentioned at col. 2, lines 21-24.
Note that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 3, although Blake appears to teach a single depositing receptacle, i.e., coin storage bin (902), it would have been obvious to one of ordinary skill in the art to have provided a plurality of coin storage bins for the purpose of meeting increased volumetric demands to handle overflow coins from other full receptacles.

Therefore, regarding Claim 3, it would have been obvious to have provided a plurality of depositing receptacles, as taught by both Blake and Geib. 
Regarding Claim 3, Blake does not teach, wherein the plurality of coin-recycling receptacles comprises a plurality of handheld coin totes removably seated inside a tote drawer within the housing, 
wherein the tote drawer includes a base including a plurality of tote compartments disposed along a length of the base, each of the tote compartments being configured to receive therein a base portion of one of the plurality of handheld coin totes and wherein the plurality of tote compartments are separated by partitions extending from the base of the tote drawer.
Regarding Claim 3, Blake does not expressly teach, but Matsumoto teaches wherein the plurality of coin-recycling receptacles comprises a plurality of handheld totes, i.e., banknote storing cassette (41) and coin storing cassette (42),  removably seated inside a tote drawer (40) within the housing (11), as illustrated in figure 2b and as mentioned at paragraphs 67-72, 
wherein the tote drawer (40) includes a base, noting that a drawer (40), as mentioned in abstract, paragraphs 67-72 and 125, implies a base, as a drawer is defined as having at least a base shelf-like structure with four walls enclosing the space within, including a plurality of tote compartments disposed along a length of the base, noting the apertures/compartment structures within the drawer (40), as illustrated in figure 2B, each of the tote compartments being configured to receive therein a base portion of one of the plurality of handheld totes (41, 42) and wherein the plurality of tote compartments are separated by partitions extending from the base of the tote drawer, noting the partitions/walls surrounding and between the handheld totes (41, 42), as illustrated in figure 2B.
Note that the limitation “partitions extending from the base of the tote drawer” is newly added to the claims.  
Note further that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Additionally, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  See In re Karlson, 136 USPQ 184.
Regarding Claim 3, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the plurality of coin-recycling receptacles comprises a plurality of handheld coin totes removably seated inside a tote drawer within the housing, wherein the tote drawer includes a base including a plurality of tote compartments disposed along a length of the base, each of the tote compartments being configured to receive therein a base portion of one of the plurality of handheld coin totes and wherein the plurality of tote compartments are separated by partitions extending from the base of the tote drawer, as taught by Matsumoto, in Blake’s coin processing device since such a drawer with particular tote compartments provides added structural support which in addition to providing stability also provides an environment for stable data connection between cartridge sensors and the system controller.
Note that it would have been obvious to have omitted the banknote handheld tote (41) where that functionality is not required, where banknotes are not desired or expected to be processed in Blake’s money/coin processing device as a matter of design choice based upon In re Karlson in combination with Blake’s, Geib’s and Matsumoto’s teachings.  As a further observation, it is noted that the functionality of the coin handling and processing structural features will still operate unaltered upon omission of the banknote processing structural features including the banknote handheld tote.  
Additionally, note that it would have been obvious to have duplicated the single coin handheld tote (42) as taught by Matsumoto in Blake’s coin processor for the purpose of increasing the volume of coins handled.  Note that removal of the banknote handheld tote (41) creates more space for including additional coin handheld totes.  

Regarding Claim 6, Blake does not expressly teach wherein the tote drawer is configured to transition between a stowed position, whereat the tote drawer is disposed at least substantially inside the housing, to an extracted position, whereat the tote drawer is disposed at least partially outside the housing such that the plurality of handheld coin totes can be removed therefrom.

Regarding Claim 6, Blake does not expressly teach, but Matumoto teaches wherein the tote drawer (40), as illustrated in figure 2b, is configured to transition between a stowed position, whereat the tote drawer (40) is disposed at least substantially inside the housing (11), to an extracted position, whereat the tote drawer is disposed at least partially outside the housing such that the plurality of handheld coin totes can be removed therefrom, as illustrated in figure 2b and as mentioned at paragraphs 67 and 68.

Regarding Claim 8, Blake does not expressly teach wherein each of the coin totes includes a first electrical contact configured to cooperate with a system interface contact to thereby communicate to a system controller a signal indicative of a presence of the coin tote in the tote drawer.
Regarding Claim 8, Blake does not expressly teach, but Matsumoto further teaches wherein each of the coin totes (42) includes a first electrical contact (SW3), as illustrated in figure 3B and as mentioned at paragraph 72, configured to cooperate with a system interface contact to thereby communicate to a system controller (12, 15, 17), as illustrated in figure 4, a signal indicative of a presence of the coin tote in the tote drawer, as mentioned at paragraph 107, last three sentences, for example.  See 
Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein each of the coin totes includes a first electrical contact configured to cooperate with a system interface contact to thereby communicate to a system controller a signal indicative of a presence of the coin tote in the tote drawer, as taught by Matsumoto, in Blake’s coin processing system for the purpose of increasing security of the system through the tracking of coin cassette status and condition.
Regarding Claim 9, Blake does not expressly teach wherein each of the coin totes includes a second electrical contact configured to cooperate with a system interface contact to thereby communicate to a system controller a signal indicating a full coin tote in the tote drawer.
Regarding Claim 9, Matsumoto teaches wherein each of the coin totes includes a second electrical contact (PS5), configured to cooperate with a system interface contact (12, 13, 14, 15, 17) to thereby communicate to a system controller (12, 13, 14, 15, 17) a signal indicating a full coin tote in the tote drawer, as mentioned at paragraphs 72 and 78, noting that an optical switch is well known to include an electrical contact to convert light to electrical energy and therefore produce a signal representative of a full condition that is read digitally by controls and associated interfaces (12, 13, 14, 15, 17).
wherein each of the coin totes includes a second electrical contact configured to cooperate with a system interface contact to thereby communicate to a system controller a signal indicating a full coin tote in the tote drawer as taught by Matsumoto, in Blake’s coin processing system for the purpose of increasing security of the system through the tracking of coin cassette status and condition.
 
Regarding Claim 11, see rejection of Claim 3, above.

Regarding Claim 16, see the rejection of Claim 3, noting that it would have been obvious to have duplicated the coin handheld tote (42) taught by Matsumoto.  

Regarding Claim 18, see rejection of Claim 6, above.

Claim(s) 4 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al (US 2013/0205723 A1), a.k.a., “Blake”, in view of Geib et al (US 5,865,673), a.k.a., “Geib”, further in view of Matsumoto (US 2012/0012437 A1), a.k.a., “Matsumoto” and further in view of Blake et al (US 2012/0156976 A1), a.k.a., “Blake “976”.

Regarding Claims 4 and 12-15, Blake teaches the system as described above.

further comprising a coin mixing manifold configured to receive coins processed by the coin processing unit, combine the processed coins, and direct the combined coins to the coin-depositing receptacles.

Regarding Claim 4, Blake does not expressly teach, but Blake ‘976 teaches further comprising a coin mixing manifold (18, 140) as mentioned at paragraphs 5 and 51 and as illustrated in figures 1a, 1b and 5, configured to receive coins processed by the coin processing unit, as mentioned at paragraph 4, combine the processed coins, and direct the combined coins to the coin-depositing receptacles (16, 38, 120).  Note also manifold portion (500) as illustrated in figure 19, for example.
Regarding Claim 4, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a coin mixing manifold configured to receive coins processed by the coin processing unit, combine the processed coins, and direct the combined coins to the coin-depositing receptacles, as taught by Blake ‘976, in Blake’s coin processing machine, for the purpose of directing coins to a target storage area/receptacle.

Regarding Claim 4, note that Geib also teaches a coin mixing manifold (15) as illustrated in figures 1 and 2b, configured to receive coins processed by the coin processing unit, combine the processed coins, and direct the combined coins to the coin-depositing receptacles (260, 262).

Regarding Claim 12, Geib teaches wherein each of the automated coin chutes further comprises a motor (135, 158) connected to the diverter shaft, noting that col. 12, lines 26-36 and particularly lines 29-30 mentions that “[t]he position of the flipper 156 is controlled by a bag switch motor 158”, the motor being selectively actuable to transition the diverter plate between the first and second positions, as illustrated in figure 13, for example.  Note also the mention of pivot pins (186) as mentioned at col. 12, line 60-col. 13, line 7, which serves as a further teaching of a pivot-type shaft construction teaching.

Regarding Claim 12, Blake ‘976 also teaches wherein each of the automated coin chutes (510), as illustrated in figure 12, for example, further comprises a motor (540) connected to the diverter shaft, noting figure 21, which illustrates two shafts about which the timing belt (545) is connected, the motor being selectively actuable to transition the diverter plate between the first and second positions, as illustrated in figures 19-27, for example.  Figure 27 in particular illustrates the radius (R) that represents the path of diverter tubes (510), as mentioned at paragraph 84.  
Regarding Claim 13, Geib teaches wherein the currency processing machine as illustrated in figure 1, further comprises a base plate (15) disposed between the coin processing unit (10, 12, 16, 17) and the coin receptacles (260, 262), the base plate (15) defining therethrough coin-recycling and coin-depositing ports, as illustrated in figure 2b, noting the rectangular holes which correspond to each of automated coin chutes (51-59), wherein each of the automated coin chutes (51-59) is mounted to the base plate (15) with the coin-recycling and coin-depositing output passages aligned with the coin-recycling and coin-depositing ports, respectively, as illustrated in figures 1 and 13.
Regarding Claim 14, see rejection of Claim 4, above.  
Note that if coins are recycled back through the system through the coin input area, they will be recombined.  Also note that coins directed to Blake’s coin depositing receptacle (902) become recombined as this receptacle accepts overflow coins of any denomination, as well as noting the mixed-coin recycling cassette (900), as mentioned at paragraphs 158 and 195.  
Regarding Claim 15, Geib teaches wherein the plurality of automated coin chutes (51-59) divert coins received from the exit stations (41-49) to the at least one coin-depositing receptacle (260, 262) via the coin-mixing manifold (15).
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al (US 2013/0205723 A1), a.k.a., “Blake”, in view of Geib et al (US 5,865,673), a.k.a., “Geib”, further in view of Matsumoto (US 2012/0012437 A1), a.k.a., “Matsumoto” and further in view of Blake et al (US 2012/0156976 A1), a.k.a., “Blake “976” and further in view of Wei (US 5,873,446).

Regarding Claims 21 and 22, Blake teaches the system as described above.

wherein each coin tote (900) of the plurality of handheld coin totes (900) includes a tote lid, i.e., “actuatable members” as mentioned in paragraph 167, second sentence, operable to open upon insertion of the coin tote in the housing and close upon removal of the coin tote (900) from the housing, as mentioned in paragraph 167, first sentence, i.e., “to simplify insertion and removal of the secure coin recycling cassette 900 from the machines or devices to which they are attached, the openings 880, 881 are optionally configured to automatically close prior to removal from a device in which or on which the secure coin recycling cassette 900 is removably installed in or on a device in which the secure coin recycling cassette 900 is placed in service”;
Blake at paragraph 167, states at the third to last sentence that “the docking ports of the self-service machine 510 are themselves configured with latches or members that interact with correspondingly configured latches or members in the secure coin recycling cassette to cause retraction or movement of members occluding the openings 880, 881”.  
Blake at paragraph 167, further states at the second to last sentence that “responsive to a force of pushing the secure coin recycling cassette into an operable position in a docking station, latches in the docking station engage and move the sliding plates, normally biased closed, in a direction opposite to the biasing force to thereby open the openings 880, 881”.  

Regarding Claim 21 Blake does not expressly teach 
wherein, to open the tote lid upon insertion of the coin tote in the housing, a biasing feature projecting upwardly from the tote lid engages a corresponding tab projecting downwardly from the housing, which moves the tote lid to an open position.
Regarding Claim 22, Blake does not expressly teach
wherein opening the tote lid upon insertion of the coin tote in the housing includes engaging a biasing feature projecting upwardly from the tote lid with a corresponding tab projecting downwardly from the housing, moving the tote lid to an open position.

Regarding Claim 21, Wei teaches 
wherein, to open the tote lid (23) upon insertion of the coin tote in the housing (1), a biasing feature (24) projecting upwardly from the tote lid (23) engages a corresponding tab (17, 18) projecting downwardly from the housing (1), which moves the tote lid (23) to a closed position, as illustrated in figures 2 and 3.
Regarding Claim 21, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein opening the tote lid upon insertion of the coin tote in the housing includes engaging a biasing feature projecting upwardly from the tote lid with a corresponding tab projecting downwardly from the housing, moving the tote lid to an open position, as taught by Wei, on Blake’s tote lid, since Blake already teaches biasing the “actuatable member” to the open position at paragraph 167 and Wei teaches the a biasing feature 

Regarding Claim 22, see rejection of Claim 21, above.

Claim(s) 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al (US 2013/0205723 A1) in view of Geib et al (US 5,865,673), further in view of Sjostrom (US 2008/0082207 A1), further in view of Matsumoto (US 2012/0012437 A1) and further in view of Blad et al (US 6,213,277 B1).
 
Regarding Claim(s) 10, 19 and 20, Blake teaches the system as described above.

Regarding Claim 10, Blake does not expressly teach wherein each of the coin totes includes a third electrical contact configured to cooperate with a system interface contact to thereby communicate to a system controller a signal indicating an empty coin tote in the tote drawer.

Regarding Claim 10, Blake does not expressly teach, but Blad teaches, wherein each of the coin totes (43) includes a third electrical contact, i.e., calibrated scale (108), as illustrated in figure 12 and as mentioned at col. 10, lines 12-27, 45-67,  and col. 11, lines 1-15 and 51-59, configured to cooperate with a system interface contact to thereby communicate to a system controller a signal indicating an empty coin tote in the tote drawer, noting that the weight is compared and communicated to system controller/ CPU (106, 122), for example.

Regarding Claim 10, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a third electrical contact as taught by Blad, in Blake’s totes and tote interfaces for the purpose of increasing security of stored coins by increasing accuracy of inventory data through the monitoring of weight characteristics of the coins which is a direct measure of how full or empty the tote is.
Regarding Claim 19, Blake does not expressly teach wherein each of the coin totes includes a first electrical contact and the housing includes a second electrical contact configured to cooperate with the first electrical contact to thereby communicate to a system controller a signal indicative of a presence of the coin tote in the tote drawer.
Regarding Claim 19, Blad teaches wherein each of the coin totes (12) includes a first electrical contact (50, 52), and the housing includes a second electrical contact (54, 56) configured to cooperate with the first electrical contact (50, 52) to thereby communicate to a system controller (32) a signal indicative of a presence of the coin tote in the tote drawer, as mentioned at col. 5, lines 50-56, col. 7, line 62-col. 8, line 10 and as mentioned at col. 6, lines 24-37.
Regarding Claim 20, Blake teaches
wherein each of the coin totes (170) includes a third electrical contact, i.e., “exposed physical contacts”, as mentioned at paragraph 80, second sentence, and the housing includes a fourth electrical contact, noting that each third contact requires an inherent associated contact on an opposing surface in order to conduction electrical signals/charges, configured to cooperate with the third electrical contact to thereby communicate to a system controller, i.e., processor (210), as mentioned at paragraph 89, for example, a signal indicating a full coin tote in the tote drawer, as mentioned at paragraph 87 which mentions a sensor at 25%, 50%, 75%, 95% and 100% full, for example, with a sensor/switch at each fill level, and paragraph 88, mentioning the full or empty or partially filled state of a cassette.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al (US 2012/0156976 A1) in view of Geib et al (US 5,865,673) and further in view of Park et al (US 2011/0132718 A1).

Regarding Claims 23-24, Blake teaches the system as described above.

Regarding Claim 23, Blake does not expressly teach 
further comprising:
one or more tote docks coupled to the housing, each of the one or more tote docks operable to seat therein one of the plurality of handheld coin totes; and
a guide mechanism included in each of the one or more tote docks, wherein the guide mechanism is operable to rotate a corresponding tote dock between a loading position and a dispensing position.
Regarding Claims 23, Park teaches 
further comprising:
one or more tote docks (70, 80), as illustrated in figures 2, 6-8 and 11-13, coupled to the housing (2), as illustrated in figure 1 and as mentioned at paragraph 57, each of the one or more tote docks (70, 80) operable to seat therein one of the plurality of handheld banknote totes (10); and
a guide mechanism, i.e. protrusions (72, 82), as illustrated in figure 6 and as mentioned at paragraph 63 and 66 , included in each of the one or more tote docks (70, 80), wherein the guide mechanism is operable to rotate a corresponding tote dock (70, 80) between a loading position, i.e., a position that enables the tote to be loaded, and a dispensing position, i.e., a position that enables banknotes to be dispensed, noting that the docks (70, 80) interface with cassette couplers (50, 60) and at the same time, an elevating instrument is engaged with the cassette, as mentioned at paragraphs 56 and 58, for example.

Regarding Claim 24, Blake does not expressly teach 
further comprising:
rotating, by a guide mechanism, a tote dock coupled to the housing from a dispensing position to a loading position; and
seating the coin tote of the plurality of handheld coin totes in the tote dock.
Regarding Claim 24, Park teaches
further comprising:
rotating, by a guide mechanism, i.e. protrusions (72, 82), a tote dock (70, 80) coupled to the housing (2) from a dispensing position to a loading position, , i.e., a position that enables the tote to be loaded, and a dispensing position, i.e., a position that enables banknotes to be dispensed, noting that the docks (70, 80) interface with cassette couplers (50, 60) on the cassette and at the same time, an elevating instrument is engaged with the cassette, as mentioned at paragraphs 56 and 58, for example; and
seating the coin tote (10) of the plurality of handheld coin totes (10) in the tote dock (70, 80).
Regarding Claims 23 and 24, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a tote dock as taught by Park, in Blake’s coin tote system for the purpose of transferring power and electrical/digital signals in a more accurate and efficient manner.  See paragraphs 10 and 11 of Park.  Note also that although Park’s tote dock is used in a banknote cassette/tote, such a power/electrical transfer device is usable with Blake’s handheld coin tote since both would require power and electrical signals for internal mechanism . 

Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al (US 2013/0205723 A1) in view of Geib et al (US 5,865,673), further in view of Matsumoto (US 2012/0012437 A1), further in view of Nobuhara et al (US 2017/0169645 A1) and further in view of Jain et al (US 2017/0324576 A1).

Regarding Claims 25-27, Blake teaches the system as described above.

Regarding Claim 25, Blake does not expressly teach wherein each of the plurality of tote compartments includes a post operable for insertion within the base portion of, and to align, one of the plurality of handheld coin totes when removably seated.

Regarding Claim 25, Blake does not expressly teach, but Nobuhara teaches wherein each of the plurality of tote compartments, i.e., coin housing unit (2, 2x)  as illustrated in figure 1 and as mentioned in paragraph 27, first sentence, i.e., “a coin housing unit configured to house the coin that has been sorted and configured to deliver the coin that has been housed”, includes a post (TH1, TH2, TG1, TL1, TS1, TS2) noting that (TG1) is mentioned at paragraphs 39 and 41, for example, operable for insertion within the base portion of, and to align, one of the plurality of handheld coin totes (2, 2x) when removably seated.

Regarding Claim 25, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein each of the plurality of tote compartments includes a post operable for insertion within the base portion of, and to align, one of the plurality of handheld coin totes when removably seated.
as taught by Nobuhara, in Blake’s self service coin processing machine for the purpose of establishing communication and connectivity both digitally and electrically between the coin totes and the self service coin processing machine.

Regarding Claim 25, Blake does not expressly teach a post operable for insertion within the base portion of, and to align, one of the plurality of handheld coin totes when removably seated.

Regarding Claim 25, Blake does not expressly teach, but Jain teaches a post i.e., male power connectors (126-130) and male communication connectors (146-150), as mentioned at paragraphs 15 and 17 and as illustrated at figure 1, operable for insertion within the base portion of, and to align, i.e., via female power connectors (120-125) and female communication connectors (140-145), as illustrated in figure 1, and as mentioned at paragraphs 15 and 17, one of the plurality of handheld coin totes, i.e., device modules (101-106) as illustrated in figure 1, when removably seated.

a post operable for insertion within the base portion of, and to align, one of the plurality of handheld coin totes when removably seated, as taught by Jain, in Blake’s coin processing machine for the purpose of providing support and connection for Blake’s coin tote connections.


Regarding Claim 26, Blake does not expressly teach wherein the post acts as a ground for static electricity of incoming coins.

Regarding Claim 26, Blake does not expressly teach, but Nobuhara teaches wherein the post (2, 2X) acts as a ground for static electricity of incoming coins, noting that any static electricity will be bled off via post (TG1).  See again the rejection of Claim 25, above.

Regarding Claim 27, Blake does not expressly teach wherein each of the plurality of tote compartments includes a post for insertion within the base portion of, and to align, one of the plurality of handheld coin totes when removably seated, and wherein the post.

Regarding Claim 27, Blake does not expressly teach, but Nobuhara teaches wherein each of the plurality of tote compartments includes a post, i.e., (TH1, TH2, for insertion within the base portion of, and to align, one of the plurality of handheld coin totes, i.e., coin housing unit (2, 2x)  as illustrated in figure 1 and as mentioned in paragraph 27, first sentence, i.e., “a coin housing unit configured to house the coin that has been sorted and configured to deliver the coin that has been housed”, when removably seated, and wherein the post (TG1), as mentioned at paragraphs 39 and 41, for example, acts as a ground for static electricity of incoming coins, noting that any static electricity will be bled off via post (TG1).  Note again that it would have been obvious to have used the connector system taught by Nobuhara for each of the plurality of handheld coin totes in Blake’s device as taught by Matsumoto.

Regarding Claim 27, see again Claim 25 and the discussion of Jain concerning alignment and support provided by posts in the form of male power connectors (126-130) and male communication connectors (146-150).

Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive.  

Applicant asserts in the Remarks received 11/10/21, at pp 9-11 that neither Blake, nor Matsumoto, nor Sjostrom applies to Applicant’s amended claims.

Although Blake and Geib do not disclose all of Applicant’s limitations, Matsumoto teaches those missing features which have been added through the current amendment.
Applicant asserts that Matsumoto does not apply to Applicants’ claims in part because “it merely discloses a money storing unit 40 that includes a coin storing cassette 42, as shown…in FIG. 2B of Matsumoto”.
In response, it is noted that in the rejection of Claim 3, above, Blake does not expressly teach, but Matsumoto teaches wherein the plurality of coin-recycling receptacles comprises a plurality of handheld totes, i.e., banknote storing cassette (41) and coin storing cassette (42),  removably seated inside a tote drawer (40) within the housing (11), as illustrated in figure 2b and as mentioned at paragraphs 67-72, 
wherein the tote drawer (40) includes a base, noting that a drawer (40), as mentioned in abstract, paragraphs 67-72 and 125, implies a base, as a drawer is defined as having at least a base shelf-like structure with four walls enclosing the space within, including a plurality of tote compartments disposed along a length of the base, noting the apertures/compartment structures within the drawer (40), as illustrated in figure 2B, each of the tote compartments being configured to receive therein a base portion of one of the plurality of handheld totes (41, 42) and wherein the plurality of tote compartments are separated by partitions extending from the base of the tote drawer, noting the partitions/walls surrounding and between the handheld totes (41, 42), as illustrated in figure 2B.
Note that the limitation “partitions extending from the base of the tote drawer” is newly added to the claims.  
Note further that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Additionally, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  See In re Karlson, 136 USPQ 184.
Regarding Claim 3, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the plurality of coin-recycling receptacles comprises a plurality of handheld coin totes removably seated inside a tote drawer within the housing, wherein the tote drawer includes a base including a plurality of tote compartments disposed along a length of the base, each of the tote compartments being configured to receive therein a base portion of one of the plurality of handheld coin totes and wherein the plurality of tote compartments are separated by partitions extending from the base of the tote drawer, as taught by Matsumoto, in Blake’s coin processing device since such a drawer with particular tote compartments provides added structural support which in addition to 
Note that it would have been obvious to have omitted the banknote handheld tote (41) where that functionality is not required, where banknotes are not desired or expected to be processed in Blake’s money/coin processing device as a matter of design choice based upon In re Karlson in combination with Blake’s, Geib’s and Matsumoto’s teachings.  As a further observation, it is noted that the functionality of the coin handling and processing structural features will still operate unaltered upon omission of the banknote processing structural features including the banknote handheld tote.  
Additionally, note that it would have been obvious to have duplicated the single coin handheld tote (42) as taught by Matsumoto in Blake’s coin processor for the purpose of increasing the volume of coins handled.  Note that removal of the banknote handheld tote (41) creates more space for including additional coin handheld totes.  

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

August 5, 2021